UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7461


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLAUDE WENDELL BELLAMY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (7:99-cr-00049-F-1)


Submitted:   January 13, 2011             Decided:   January 21, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Claude Wendell Bellamy, Appellant Pro Se.  John Samuel Bowler,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Claude Wendell Bellamy seeks to appeal the district

court’s     order          treating      his     motion        for     a     certificate         of

appealability as a successive 28 U.S.C.A. § 2255 (West Supp.

2010) motion, and dismissing it on that basis.                               The order is not

appealable       unless        a     circuit         justice      or       judge        issues     a

certificate of appealability.                        28 U.S.C. § 2253(c)(1) (2006);

Reid   v.       Angelone,          369   F.3d    363,       369   (4th       Cir.       2004).     A

certificate         of      appealability            will      not     issue        absent        “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief    on    the      merits,     a   prisoner          satisfies       this     standard      by

demonstrating         that     reasonable            jurists      would      find        that    the

district       court’s      assessment         of     the    constitutional             claims    is

debatable      or     wrong.         Slack      v.    McDaniel,        529    U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that        the    motion     states       a    debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at   484-85.          We    have     independently           reviewed        the    record       and

conclude       that      Bellamy      has    not      made     the     requisite          showing.




                                                 2
Accordingly, we deny a certificate of appealability and dismiss

the appeal.

                                                      DISMISSED




                               3